Title: From Thomas Jefferson to Lafayette, 3 June 1789
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Dear Sir
Paris June 3. 1789.

Revolving further in my mind the idea started yesterday evening of the king’s coming forward in a seance royale and offering a charter containing all the good in which all parties agree, I like it more and more. I have ventured to sketch such a charter merely to convey my idea, which I now inclose to you, as I do also to M. de  St. Etienne. I write him a letter of apology for my meddling in a business where I know so little and you and he so much. I have thought it better to possess him immediately of the paper, because he may at the conference of to-day sound the minds of the conferees. Adieu. Your’s affectionately,

Th: Jefferson

